Citation Nr: 1311165	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  12-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a service connection for a left knee disorder.

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disorder.

3.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel

INTRODUCTION

The Veteran had active service from August 1978 to June 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic file to ensure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to service connection for a left knee disorder and entitlement to increased ratings for his service-connected right knee disorder and low back disorder.  The Board finds that additional development is necessary prior to final adjudication.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

Specifically, the Board observes that while the RO has indicated that the Veteran submitted a Substantive Appeal (VA Form 9), that document is not in the claims file or in the Veteran's Virtual VA electronic file.  Without the Substantive Appeal the Board is unable to determine whether or not the Veteran desires a hearing.  Accordingly, the RO/AMC should make every attempt to locate the Veteran's Substantive Appeal.  Because the Veteran indicated that he desired a hearing in his Notice of Disagreement (NOD), if it cannot locate the Veteran's Substantive Appeal, the RO/AMC should contact the Veteran and obtain all necessary information, including whether or not he desires a hearing before the Board.  

The Board additionally notes that the Veteran has submitted information indicating that he has been granted Social Security disability.  To date, records associated with these benefits have not been requested from the Social Security Administration.  As the Veteran's records from the Social Security Administration could be relevant to his appeal a remand is required for the RO/AMC to request and associate those records with the claims file.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should make every effort to locate the Veteran's Substantive Appeal and associate that document with the claims file.  

2.  In the event that the Veteran's Substantive Appeal cannot be located, the RO/AMC should contact the Veteran and obtain all relevant information, to include whether or not the Veteran desires a hearing before the Board and, if so, of what type.  If a hearing is requested the RO/AMC should ensure that one is scheduled.  

3.  Finally, the RO/AMC should request records directly from the Social Security Administration associated with the Veteran's claim for Social Security benefits.  Such records should include, but are not limited to, a copy of the original award letter, a copy of the decision granting the Veteran's Social Security Benefits, and any medical records associated with that grant.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



